DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Summary
2.    This is responsive to the claims filed 1/14/22.
3.    Claims 47 - 64 are pending.

					Examiner’s Note
4.	This office action is a second non-final office action

Claim Rejections - 35 USC § 101
5.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 47 - 64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
6.	Step 1: 
Claims 47 – 52 are directed to a machine, which is one of the statutory categories of invention.
Claims 53 - 58 are directed to a process, which is one of the statutory categories of invention.
Claims 59 - 64 recites a non-transitory computer readable medium having program instructions that are used to control a computer.  Thus, this claim is directed to a manufacture (an article produced from materials), which is one of the statutory categories of invention.
7.	Step 2A: 
8.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
9.	Claim 47 is exemplary: 
 	“A gaming system, comprising: a server provided in communication with a plurality of subscriber terminals, to maintain a virtual gaming environment that includes a plurality of gaming tables, wherein: each gaming table represents a virtual location for subscribers to play a hand of poker according to a respective selection of game type; the server, responsive to requests, each from first players, together at one or more first tables of the plurality of gaming tables, to fold before gameplay at the respective first table of the respective first player is concluded, adds the first players to a queue; the server assigns the first players in the queue to a second table after the queue has enough first players to start a new hand at the second table before gameplay at the one or more first tables is concluded; and the server maintains an appearance that the first players are active at the one or more first tables from times of the respective requests to fold until gameplay at the one or more first tables reaches positions of the first players”.

10.	The underlined portion of claim 47 represent the abstract idea (i.e. the abstract idea of at least a certain method of organizing human activities). Independent claims 53 and 59 include substantially the same abstract idea as claim 47. Dependent claims 48 – 52, 54 – 58 and 60 – 64 merely further define the abstract idea and are not significantly more than the abstract idea.
11.	The claimed abstract idea is related to the abstract ideas of:
1) 	providing/conducting a game (i.e. a game with a table switching feature and a queue associated with the game) by following rules or instructions.
12.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
13.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as a gaming system, comprising: a server provided in communication with a plurality of subscriber (game) terminals. 
as a gaming system, comprising: a server provided in communication with a plurality of subscriber (game) terminals in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
14.	Step 2B: 
15.   Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
16.	For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with a gaming system, comprising: a server provided in communication with a plurality of subscriber (game) terminals. 
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
17.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
18.     Following the guidance in the Berkheimer memo, Applicant is directed to
Banyai (US 20010034262), showing the conventionality of these additional elements (paragraph 30).
19.	Under Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
20.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
21.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
22.	For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        




/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715